UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1774


JAMES ARTHUR SMITH,

                Plaintiff – Appellant,

          v.

LISA ANN BERTINI,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:15-cv-00509-AWA-LRL)


Submitted:   October 13, 2016              Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Arthur Smith, Appellant Pro Se.    Mary Teresa Morgan,
GOLIGHTLY, MULLIGAN & MORGAN, PLC, Chesapeake, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James    Arthur     Smith    appeals      the     district     court’s   order

granting   Lisa   Ann    Bertini’s       motion   to      dismiss   Smith’s   civil

complaint against Bertini.             We have reviewed the record and find

no   reversible      error.      Accordingly,        we    affirm    the   district

court’s judgment.        Smith v. Bertini, No. 2:15-cv-00509-AWA-LRL

(E.D.   Va.   Feb.    22,     2016).      We   dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                          2